UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     FREDERICK JACOB ROLL,                           DOCKET NUMBER
                  Appellant,                         AT-0752-14-0612-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: July 28, 2015
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Frederick Jacob Roll, Fort White, Florida, pro se.

           Dana C. Heck, Esquire, St. Petersburg, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his involuntary retirement appeal for lack of jurisdiction. Generally,
     we grant petitions such as this one only when:          the initial decision contains
     erroneous findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The appellant retired from his position with the agency effective
     January 28, 2012. Initial Appeal File (IAF), Tab 6, Subtab 4c. The Standard
     Form 50 effecting the appellant’s retirement reflects that he was placed in the
     Civil Service Retirement System (CSRS) Offset, a version of CSRS for
     employees whose Federal service is subject to deductions for both CSRS and the
     Old Age, Survivors and Disability Insurance program under the Social Security
     Act, 42 U.S.C. § 401 et seq.      See id.; see also 5 U.S.C. § 8349; Warren v.
     Department of Transportation, 116 M.S.P.R. 554, ¶ 2 (2011) (explaining the
     nature of CSRS Offset), aff’d, 493 F. App’x 105 (Fed. Cir. 2013).          Prior to
     retiring, the appellant received two CSRS benefit estimate reports from the
     agency that projected his future retirement annuities. IAF, Tab 6, Subtabs 4d-4e.
     The later CSRS benefit estimate report is dated 5 days prior to the effective date
     of the appellant’s retirement, and it projected that his gross monthly annuity
     would be $2,594.03. IAF, Tab 6, Subtab 4d.
¶3        Subsequent to retiring, however, the Office of Personnel Management
     (OPM) informed the appellant that his gross monthly annuity would be offset by
     an additional $215.00, which represented the monthly social security benefit he
                                                                                           3

     would receive. IAF, Tab 1. The appellant objected to the offset and raised his
     concerns with several government agencies and officials, and he ultimately filed
     an appeal with the Board raising an involuntary retirement claim based on agency
     misinformation. 2 Id. Following a hearing, the administrative judge dismissed the
     appeal for lack of jurisdiction, finding that the appellant failed to establish that,
     under the totality of the circumstances, he relied on agency misinformation to his
     detriment.   IAF, Tab 25, Initial Decision (ID).       In reaching his decision, the
     administrative judge conducted a detailed credibility assessment of each witness,
     and based on these findings, he found that the agency provided the appellant with
     both CSRS benefit estimate reports which, although omitting information about
     his social security offset, emphasized that they were estimates and not intended to
     represent actual retirement annuity amounts.          ID at 6-7; see IAF, Tab 6,
     Subtabs 4d-4e.    The administrative judge thus found that the agency did not
     provide the appellant misinformation upon which he detrimentally relied in
     making his decision to retire. ID at 17.
¶4         The appellant has filed a petition for review of the initial decision. Petition
     for Review (PFR) File, Tab 1.       On review, he argues that, had he known his
     retirement annuity would be subject to an offset, he would not have retired, and
     he argues that an agency representative misrepresented to him that his retirement
     annuity would not be subject to an offset.        Id. at 3.   The agency has filed a
     response in opposition to the petition for review. PFR File, Tab 3.
¶5         It is well settled that retirements and resignations are presumed to be
     voluntary actions and thus outside of the Board’s appellate jurisdiction. A forced
     retirement or resignation, however, is tantamount to a removal that is appealable
     to the Board. See Aldridge v. Department of Agriculture, 111 M.S.P.R. 670, ¶ 7


     2
      The appellant has a related individual right of action appeal pending with the Board on
     petition for review. See Roll v. Department of Veterans Affairs, MSPB Docket No.
     AT-1221-14-0613-W-1. Only the appellant’s involuntary retirement allegations will be
     addressed herein.
                                                                                       4

     (2009). An appellant must show by preponderant evidence that a retirement or
     resignation was involuntary and thus within the Board’s jurisdiction.       Id.; see
     Shoaf v. Department of Agriculture, 260 F.3d 1336, 1341 (Fed. Cir. 2001). To
     overcome the presumption of voluntariness which normally attaches to a
     retirement or resignation, an appellant must show that his decision to retire or
     resign was the result of agency misrepresentation, coercion, or duress.         See
     Salazar v. Department of the Army, 115 M.S.P.R. 296, ¶ 9 (2010). Where, as
     here, the appellant claims that his decision to retire was the result of agency
     misinformation, he must show: (1) that the agency made misleading statements;
     and (2) that he reasonably relied on the misinformation to his detriment. Id. An
     appellant, however, need not show that the agency intentionally misled him, and
     an agency is required to provide accurate information to permit an employee to
     make an informed, and thus voluntary, decision regarding his retirement or
     resignation. Id.
¶6        We have reviewed the initial decision and agree with the administrative
     judge that the appellant has failed to show that his retirement was involuntary
     because of agency misinformation. First, to the extent the appellant challenges
     the administrative judge’s credibility determinations, such determinations are
     entitled to a high degree of deference, and we find no basis in the record to differ
     with these detailed and thorough credibility assessments. See Hudlin v. Office of
     Personnel Management, 119 M.S.P.R. 61, ¶ 15 (2012); Garrison v. Department of
     the Navy, 88 M.S.P.R. 389, ¶ 5 (2001); ID at 11-17.
¶7        We also agree with the administrative judge that the appellant has failed to
     establish that he reasonably relied on agency misinformation to his detriment in
     making his decision to retire. The appellant has failed to establish that, under the
     totality of the circumstances, a reasonable person would have relied on a
     projected monthly retirement annuity where that projection is presented on a
     report entitled “CSRS Benefit Estimate Report,” which contains an express
     disclaimer noting that it is not a final calculation and that OPM has the final
                                                                                      5

     authority to determine an employee’s retirement annuity.        See IAF, Tab 6,
     Subtab 4d; ID at 6-7. Additionally, we find no evidence in the record that the
     agency knew that the appellant was operating under a misapprehension based
     upon the agency’s omission of information that would have required the agency
     to affirmatively correct his misunderstanding.      See Johnson v. U.S. Postal
     Service, 66 M.S.P.R. 620, 628 (1995).
¶8        Upon considering the appellant’s arguments on review, we further find that
     his primary focus is on the propriety of the social security offset itself. See PFR
     File, Tab 1 at 3-6. The offset challenged by the appellant, however, is mandated
     by statute. See 5 U.S.C. § 8349. The appellant’s retirement annuity, therefore,
     would have been subject to a social security offset regardless of when he retired,
     and the amount he ultimately received would have been the same under either
     CSRS or CSRS Offset.      See generally id.; 5 C.F.R. § 831 Subpart J; see also
     Wible v. Department of the Army, 120 M.S.P.R. 333, ¶ 6 (2013) (explaining CSRS
     and CSRS Offset formulas). We therefore find this appeal distinguishable from
     those instances where an employee demonstrates that he decided to retire based
     on an erroneous retirement estimate that had a demonstrable and detrimental
     financial impact to the employee which would not have occurred in the absence of
     the misinformation. See Salazar, 115 M.S.P.R. 296, ¶¶ 10-11 & n.2. In such
     cases, an employee can clearly demonstrate how his decision to retire based on
     misinformation had a negative impact on his financial interests. Id. (explaining
     that the appellant lost 7 years’ creditable service toward his retirement based on
     agency misinformation).    Here, by contrast, because the appellant’s retirement
     annuity would have been offset regardless of when he retired, we conclude that he
     has not demonstrated any detrimental reliance on misinformation which resulted
     in a financial impact that would not have resulted, had the offset amount been
     included in the benefit estimate report. See id.; cf. Hunter v. Office of Personnel
     Management, 109 M.S.P.R. 514, ¶ 13 (2008) (finding that detrimental reliance
     was established where an employee retired early and lost 2 years of creditable
                                                                                           6

     service), aff’d, No. 2008-3354, 2009 WL 174169 (Fed. Cir. Jan. 27, 2009);
     Stanlonis v. U.S. Postal Service, 71 M.S.P.R. 410, 417 (1996) (finding no
     detrimental   reliance    on   information    within     an   agency’s    reorganization
     memorandum), aff’d, 113 F.3d 1255 (Fed. Cir. 1997) (Table).
¶9        The administrative judge’s jurisdictional dismissal of the appellant’s
     involuntary retirement appeal based upon agency misinformation is accordingly
     affirmed.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
          If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012). You may read this law as well as other sections of the United
     States   Code,    at     our   website,    http://www.mspb.gov/appeals/uscode.htm.
     Additional       information          is     available         at        the     court’s
     website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
                                                                                 7

for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for       information    regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.